DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of applicant’s amendments and remarks, the restriction requirement previously issued is hereby withdrawn.  While applicant has elected group II and withdrawn the appropriate claims, all claims (1-18) are being examined in view of the withdrawal of the restriction requirement.

Claim Interpretation - 35 USC § 101
The claims are clearly directed to the practical application of generating optimized control data for 3D printing (i.e. additive manufacturing).  As such, they are eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Utsunomiya (US 20170028650 A1).
Regarding Claim 1:
Utsunomiya teaches:
a hardware processor (¶64 host computer 9 includes a CPU)

the data comprising object property descriptions associated with respective locations of a plurality of locations within the object; (¶76 the determination unit 95 performs a target voxel determining process ... determining the arrangement of dots constituting the structure LY based on the comparison result. The target voxel determining process is a part of the structure forming data generating process. )
determining, from the object property descriptions, an object generation parameter description associated with a region of the 3D object, (¶230-238 the determination unit 95 determines the target voxels VxT depending on the result acquired by comparing the dot forming index value RF with the threshold of the dither mask DZ …)
the object generation parameter description comprising an object generation apparatus control parameter value and (¶90 develops the control program for controlling the respective units of the three-dimensional object forming apparatus 1 such that various processes such as the forming process are performed; ¶92 the forming control unit 6 controls the execution of the process of forming the three-dimensional object Obj on the forming table 45 according to the model data Dat by controlling the operations of the head unit 3 and the position changing mechanism 7.)
[the object generation parameter description comprising] a probability that control data will specify the object generation apparatus control parameter value for generating the region of the 3D object; and (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the 
generating the control data useable by an additive manufacturing system to produce the 3D object, (See Figs. 1 and 2; ¶70 as the model data Dat, a data format such as additive manufacturing file format (AMF) or standard triangulated language (STL) may be used)
the control data generated based on assigning a value to an object generation apparatus control parameter on a probabilistic basis according to the probability in the object generation parameter description. (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)
 
Regarding Claim 2:
Utsunomiya teaches:
wherein the object generation parameter description comprises a plurality of sets of object generation apparatus parameter values and probabilities associated with the plurality of sets. (¶4 set of dots; Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object;)

Regarding Claim 3:
Utsunomiya teaches:

based on probabilities associated with the plurality of different values and contained in the object generation parameter description. (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)

Regarding Claim 4:
Utsunomiya teaches:
determining a control resolution voxel of the object generation apparatus control parameter, and (¶8 such that a three-dimensional object is formed as an aggregate of dots by representing a shape of the three-dimensional object to be formed as a voxel-set and forming a dot in a voxel of the voxel-set which is determined as a target in which the dot is formed by a determination unit)
responsive to the control resolution voxel comprising a plurality of regions associated with different object generation parameter descriptions, (¶8 such that a three-dimensional object is formed as an aggregate of dots by representing a shape of the three-dimensional object to be formed as a 
assigning the value to the object generation apparatus control parameter according to probabilities in the different object generation parameter descriptions. (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)

Regarding Claim 5:
Utsunomiya teaches:
determining a control resolution voxel of the object generation apparatus control parameter; and (¶8 such that a three-dimensional object is formed as an aggregate of dots by representing a shape of the three-dimensional object to be formed as a voxel-set and forming a dot in a voxel of the voxel-set which is determined as a target in which the dot is formed by a determination unit)
responsive to the object generation parameter description being associated with a region comprising a plurality of control resolution voxels, (¶8 such that a three-dimensional object is formed as an aggregate of dots by representing a shape of the three-dimensional object to be formed as a voxel-set and forming a dot in a voxel of the voxel-set which is determined as a target in which the dot is formed by a determination unit)
assigning the value to the object generation apparatus control parameter according to probabilities in object generation parameter descriptions for the plurality of control resolution voxels. (Abstract, is formed depending on a forming index value which is a value based on a probability that the 

Regarding Claim 6:
Utsunomiya teaches:
a print material coverage value and (¶6 so that the plurality of internal voxels Vx-IN indicated by the voxel data VD[q] is covered by the plurality of dither masks DZ.)
a probability that the control data will specify the print material coverage value. (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)

Regarding Claim 7:
Utsunomiya teaches:
determining a plurality of object generation parameter descriptions based on the object property descriptions. (¶230-238 the determination unit 95 determines the target voxels VxT depending on the result acquired by comparing the dot forming index value RF with the threshold of the dither mask DZ …)

Regarding Claim 8:

a processor; (¶64 host computer 9 includes a CPU)
an interface to receive data representing a three-dimensional (3D) object, (¶68 The model data Dat is data indicating a shape and color of a model for representing the three-dimensional object Obj formed by the three-dimensional object forming apparatus 1; ¶71 model data generating unit 92; ¶79 The structure forming data generating unit 93 receives the result of the target voxel determining process of the determination unit 95, and generates the structure forming data items )
the data comprising object property descriptions associated with respective locations of a plurality of locations within a geometric description of the 3D object; and (¶76 the determination unit 95 performs a target voxel determining process ... determining the arrangement of dots constituting the structure LY based on the comparison result. The target voxel determining process is a part of the structure forming data generating process. )
a non-transitory storage medium comprising instructions executable on the processor to: (¶65 The storage unit 94 stores a control program of the host computer 9)
determine, from the object property descriptions, object generation parameter descriptions associated with respective regions of the 3D object, (¶230-238 the determination unit 95 determines the target voxels VxT depending on the result acquired by comparing the dot forming index value RF with the threshold of the dither mask DZ …)
the object generation parameter descriptions comprising data indicative of probabilities of values for a plurality of controllable parameters for generation of the 3D object; and (¶90 develops the control program for controlling the respective units of the three-dimensional object forming apparatus 1 such that various processes such as the forming process are performed; ¶92 the forming control unit 6 controls the execution of the process of forming the three-dimensional object Obj on the forming table 45 according to the model data Dat by controlling the operations of the head unit 3 and the position 
generate control data useable by an additive manufacturing system to produce the 3D object, (See Figs. 1 and 2; ¶70 as the model data Dat, a data format such as additive manufacturing file format (AMF) or standard triangulated language (STL) may be used)
the control data generated based on assigning values to the plurality of controllable parameters on a probabilistic basis according to the probabilities in the object generation parameter descriptions. (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)

Regarding Claim 9:
Utsunomiya teaches:
generate the control data by selecting a first value from a plurality of different values to assign to a first controllable parameter of the plurality of controllable parameters, (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a 
based on probabilities associated with the plurality of different values and contained in an object generation parameter description of the object generation parameter descriptions. (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)

Regarding Claim 10:
Utsunomiya teaches:
generate the control data by applying halftoning to at least part of the object generation parameter descriptions. (¶245 the internal structure of the three-dimensional object Obj depending on the dot forming index value RF is determined by applying a halftoning technology to the technology of forming the three-dimensional object and using the dither mask DZ)

Regarding Claim 11:
Utsunomiya teaches:
wherein for a given controllable parameter of the plurality of controllable parameters, the instructions are executable on the processor to apply the halftoning at a resolution corresponding to a control resolution volume for the given controllable parameter. (¶245 the internal structure of the three-dimensional object Obj depending on the dot forming index value RF is determined by applying a 

Regarding Claim 12:
Utsunomiya teaches:
determine a control resolution volume of a given controllable parameter of the plurality of controllable parameters; and (¶8 such that a three-dimensional object is formed as an aggregate of dots by representing a shape of the three-dimensional object to be formed as a voxel-set and forming a dot in a voxel of the voxel-set which is determined as a target in which the dot is formed by a determination unit)
responsive to the control resolution volume comprising at least part of a plurality of object property description voxels, (¶8 such that a three-dimensional object is formed as an aggregate of dots by representing a shape of the three-dimensional object to be formed as a voxel-set and forming a dot in a voxel of the voxel-set which is determined as a target in which the dot is formed by a determination unit)
determine control data for the given controllable parameter based on a combination of the object generation parameter descriptions that are at least partially within the control resolution volume. (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)

Regarding Claim 13:

determine the object generation parameter descriptions by mapping the object property descriptions to the object generation parameter descriptions. (¶230-238 the determination unit 95 determines the target voxels VxT depending on the result acquired by comparing the dot forming index value RF with the threshold of the dither mask DZ …)

Regarding Claim 14:
Utsunomiya teaches:
receive data representing a three-dimensional (3D) object, (¶68 The model data Dat is data indicating a shape and color of a model for representing the three-dimensional object Obj formed by the three-dimensional object forming apparatus 1; ¶71 model data generating unit 92; ¶79 The structure forming data generating unit 93 receives the result of the target voxel determining process of the determination unit 95, and generates the structure forming data items )
the data comprising object property descriptions associated with respective locations of a plurality of locations within the object; (¶76 the determination unit 95 performs a target voxel determining process ... determining the arrangement of dots constituting the structure LY based on the comparison result. The target voxel determining process is a part of the structure forming data generating process. )
determine, from the object property descriptions, an object generation parameter description associated with a region of the 3D object, (¶230-238 the determination unit 95 determines the target voxels VxT depending on the result acquired by comparing the dot forming index value RF with the threshold of the dither mask DZ …)
the object generation parameter description comprising an object generation apparatus control parameter value and (¶90 develops the control program for controlling the respective units of the 
[the object generation parameter description comprising] a probability that control data will specify the object generation apparatus control parameter value for generating the region of the 3D object; and (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)
generate the control data useable by an additive manufacturing system to produce the 3D object, (See Figs. 1 and 2; ¶70 as the model data Dat, a data format such as additive manufacturing file format (AMF) or standard triangulated language (STL) may be used)
the control data generated based on assigning a value to an object generation apparatus control parameter on a probabilistic basis according to the probability in the object generation parameter description. (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)

Regarding Claim 15:
Utsunomiya teaches:


Regarding Claim 16:
Utsunomiya teaches:
wherein the plurality of locations comprise a plurality of object property description voxels, and (¶8 such that a three-dimensional object is formed as an aggregate of dots by representing a shape of the three-dimensional object to be formed as a voxel-set and forming a dot in a voxel of the voxel-set which is determined as a target in which the dot is formed by a determination unit)
the object property descriptions are associated with respective voxels of the plurality of object property description voxels, and (¶8 such that a three-dimensional object is formed as an aggregate of dots by representing a shape of the three-dimensional object to be formed as a voxel-set and forming a dot in a voxel of the voxel-set which is determined as a target in which the dot is formed by a determination unit)
wherein each voxel of the plurality of object property description voxels comprises a region of the 3D object having a shared object property description. (Abstract, is formed depending on a forming 

Regarding Claim 17:
Utsunomiya teaches:
a print material distribution parameter that controls an amount of a print material used in producing the 3D object by the additive manufacturing system, and (¶270 the forming control unit 6 initially controls of the operations of the head unit 3 and the like such that the waveform designation signal SI is generated using the structure forming data SD[q] and the ink is discharged to the powder layer PW[q] by the generated waveform designation signal SI. Subsequently, the forming control unit 6 forms the dot including the powder and the ink by controlling the operation of the curing unit 61 such that the ink discharged to the powder layer PW[q] is cured together with the powder. The structure LY[q] is formed by the dot formed in the powder layer PW[q].)
an object generation apparatus control parameter that controls a setting of a component of the additive manufacturing system in producing the 3D object. (¶270 the forming control unit 6 initially controls of the operations of the head unit 3 and the like such that the waveform designation signal SI is generated using the structure forming data SD[q] and the ink is discharged to the powder layer PW[q] by the generated waveform designation signal SI. Subsequently, the forming control unit 6 forms the dot including the powder and the ink by controlling the operation of the curing unit 61 such that the ink discharged to the powder layer PW[q] is cured together with the powder. The structure LY[q] is formed by the dot formed in the powder layer PW[q].)

Regarding Claim 18:
Utsunomiya teaches:
wherein a probability of the probabilities specifies a likelihood that a value set comprising a plurality of values for a controllable parameter will be selected in the control data. (Abstract, is formed depending on a forming index value which is a value based on a probability that the dot is formed in the voxel on an inside of the three-dimensional object; ¶191 In the present embodiment, in a case where the arrangement of dots is determined using the dither mask DZ, a direction W1DZ in which a probability that two dots will be formed so as to be adjacent to each other is expected to become the highest is determined for the dither mask DZ.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128